The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed pursuant to Rule 424(b)(5) File No. 333-200089 Preliminary Prospectus Supplement, subject to completion, dated December 2, 2015 Prospectus Supplement (to the Prospectus Dated December 1, 2014) THE BANK OF NOVA SCOTIA US$ % Subordinated Notes due 2025 (Non-Viability Contingent Capital (NVCC)) (subordinated indebtedness) The US$ aggregate principal amount of % Subordinated
